Case: 16-50151   Document: 00514594435      Page: 1   Date Filed: 08/10/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                  __________                 United States Court of Appeals
                                                                      Fifth Circuit


                                 No. 16-50151                       FILED
                                  __________                  August 10, 2018
                                                               Lyle W. Cayce
                                                                    Clerk

UNITED STATES OF AMERICA,

           Plaintiff−Appellee,

versus

FLORENCIO ROSALES-MIRELES,
Also Known as Roberto Lozano-Alcauter,

           Defendant−Appellant.


                         _______________________

               Appeal from the United States District Court
                    for the Western District of Texas
                         _______________________



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before SMITH, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:

     Florencio Rosales-Mireles pleaded guilty of illegal reentry into the
United States and was convicted and sentenced. The sentence was based in
part on unobjected-to error.     On appeal, this court declined to exercise
    Case: 16-50151    Document: 00514594435    Page: 2   Date Filed: 08/10/2018


                                No. 16-50151

discretion to afford plain-error relief and affirmed. United States v. Rosales-
Mireles, 850 F.3d 246 (5th Cir. 2017).     The Supreme Court reversed and
remanded. Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018).

      On remand, the United States and the Federal Public Defender filed a
joint motion to vacate the sentence and remand for resentencing. Although we
are not bound even by a joint motion, we agree that the request is appropriate.
The motion is GRANTED.        The judgment of sentence is VACATED and
REMANDED for resentencing.




                                      2